FINANCIAL INVESTORS TRUST Grandeur Peak Emerging Markets Opportunities Fund Grandeur Peak Global Micro Cap Fund Grandeur Peak Global Opportunities Fund Grandeur Peak Global Reach Fund Grandeur Peak Global Stalwarts Fund Grandeur Peak International Opportunities Fund Grandeur Peak International Stalwarts Fund (the “Funds”) SUPPLEMENT DATED NOVEMBER 3, 2 AUGUST 31, 2016 Effective immediately, the first paragraph in the sub-section “Investment Minimums” in the section titled “BUYING, EXCHANGING AND REDEEMING SHARES” of the Funds’ Prospectus is deleted and replaced in its entirety with the following: The minimum initial investment for Investor Class and Institutional Class shares is $2,000 for each account, or $1,000 if an Automatic Investment Program is established; except that the minimum to open an UGMA/UTMA or a Coverdell Education Savings Account is $100. There is no subsequent investment minimum for either share class. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
